DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “guide member” in claims 1 and 20; “manipulating portion” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama JP 2009-269686 A (hereinafter “Murayama”).
Regarding claims 1 and 20 (image forming apparatus), Murayama, with reference to FIGS. 4, 5 and annotated figure below, discloses a sheet conveyance apparatus comprising: 

a roller member (5) comprising an outer circumferential surface (outer top surface of 5) to contact the sheet and a hole portion, having an opening (opening of 5 where shaft 7 enters), to which the shaft portion is fitted, wherein the roller member is attached to the shaft portion through the opening along an axial line of the shaft portion; and 
a guide member (inner portion of 14, refer to annotated drawing below, capable of contact with outer circumferential surface of roller 5) configured to guide the roller member in an attachment operation of the roller member to the shaft portion, wherein at least a part of the guide member is located upstream of an end of the shaft portion in an attaching direction of the roller member, and 

    PNG
    media_image1.png
    607
    846
    media_image1.png
    Greyscale


	Note:  The examiner takes the position that the outer circumferential surface of the roller member is capable of sliding contact with the inner portion of 14 in a state where the end of the shaft (7) is located inside the opening of the roller member (for example by movement of guide cover 14 by a user as the roller member is being guided in an attachment direction).
	Regarding claim 4, wherein the shaft portion comprises a tapered portion (end of 7 appears to have a taper in FIG. 5) of which an outer diameter reduces as the tapered portion extends from downstream to upstream in the attaching direction toward the end.
	Regarding claim 8, wherein an upstream end of the guide member in the attaching direction extends upstream in the attaching direction farther than the end of the shaft portion by a length of the roller member in the attaching direction or more (refer to FIG. 5, showing left end of 14 extending farther than the shaft portion 7 by at least is the same size of the roller member 5).
	Regarding claim 16, further comprising a feed roller (3) configured to feed a sheet,
	wherein the roller member is disposed in contact with the feed roller and is configured to separate the sheet fed by the feed roller from another sheet by applying a 
	Regarding claim 17, wherein the roller member comprises a manipulating portion (reference to FIG. 9 shows 22 and 38, or reference to FIG. 13 showing 122, are examples of locking mechanisms arranged on a roller member) to be manipulated from an upstream side in the attaching direction, and wherein the roller member is attached to the shaft portion by pushing the roller member downstream in the attaching direction to a predetermined position, and is pulled out upstream in the attaching direction from the predetermined position by manipulating the manipulating portion.
	Regarding claim 18, wherein the guide member is fixed to a frame (12) of the apparatus body.
Allowable Subject Matter
Claims 2, 3, 5-7, 9-15 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656